       Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RICARDO MORALES SANTIAGO,

                                 Plaintiff,                   19 Civ. 4001 (KPF) (KNF)
                          -v.-                                 OPINION AND ORDER
    COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

KATHERINE POLK FAILLA, District Judge:

        On August 3, 2020, the Court granted Plaintiff’s motion for judgment on

the pleadings in his Social Security appeal and remanded the matter to the

Commissioner of Social Security for further administrative proceedings. (Dkt.

#24). Now before the Court is Plaintiff’s motion for attorney’s fees pursuant to

the Equal Access to Justice Act (the “EAJA”), 28 U.S.C. § 2412(d), filed

October 29, 2020. (Dkt. #26-27). The Government filed its opposition to the

motion on December 2, 2020 (Dkt. #28), and Plaintiff filed a reply on

December 3, 2020 (Dkt. #29). For the reasons set forth below, the Court

grants Plaintiff’s motion and awards attorney’s fees in the amount of

$10,245.00.

                                        BACKGROUND 1

        The factual background to this case is set forth in the May 5, 2020

Report and Recommendation from United States Magistrate Kevin Nathaniel



1       Plaintiff’s counsel’s application for attorney’s fees and costs comprises, among other
        submissions, an affidavit (“Pl. Aff.” (Dkt. #26-1)), a memorandum of law (“Pl. Mem.”
        (Dkt. #27)), and a reply memorandum of law (“Pl. Reply” (Dkt. #30)). Defendant’s
        opposition memorandum of law is referred to as “Def. Opp.” (Dkt. #29).
      Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 2 of 9




Fox (the “Report” (Dkt. #23)), and the Certified Administrative Record (Dkt.

#13). 2 The Court assumes familiarity with such facts and provides only a brief

overview herein.

      On May 3, 2019, Plaintiff filed a complaint seeking review of the decision

of an Administrative Law Judge (“ALJ”) pursuant to § 205(g) and/or

§ 1631(c)(3) of the Social Security Act, as amended by 42 U.S.C. § 405(g)

and/or § 1383(C)(3). (Dkt. #1). Specifically, Plaintiff argued that: (i) the ALJ

erred in finding that Plaintiff’s depression and back pain were not severe

impairments (Dkt. #15 at 13-16); (ii) the ALJ erred in not applying the treating

physician rule (id. at 16-19); (iii) the ALJ erred in not considering the side

effects of Plaintiff’s medications (id. at 19-20); (iv) the ALJ erred in failing to

consider Plaintiff’s obesity (id. at 20-21); (v) the ALJ erred in not considering

the impact of Plaintiff’s non-severe impairments on his residual functional

capacity (id. at 21); (vi) the ALJ’s residual functional capacity is not supported

by substantial evidence (id. at 21-22); and (vii) the ALJ erred by applying the

incorrect Grids rule, see 20 C.F.R. §§ 404.1563, 416.963 (id. at 22-25).

      On January 17, 2020, the Commissioner submitted a brief in opposition

to Plaintiff’s motion for judgment on the pleadings and also filed a cross-motion

for judgment on the pleadings. (See Dkt. #20-21). The Commissioner argued

that: (i) substantial evidence supported the ALJ’s finding that Plaintiff did not

show that his depression and back pain were a severe impairment (Dkt. #21




2     The administrative record is 1,113 pages long. (Dkt. #13).

                                             2
      Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 3 of 9




10-15); (ii) the ALJ applied the treating physician rule and properly weighed the

opinions (id. at 15-18); (iii) the ALJ’s residual functional capacity finding

adequately accounted for Plaintiff’s credible side effects (id. at 18-19); (iv) the

ALJ’s residual functional capacity finding adequately accounted for Plaintiff’s

obesity (id. at 19-20); (v) the ALJ’s residual functional capacity finding was

supported by substantial evidence and adequately accounted for Plaintiff’s

non-severe and severe impairments (id. at 20-22); and (vi) the ALJ

appropriately applied the Medical-Vocational Guidelines (id. at 22-24).

      On July 9, 2019, the Court referred the matter to Magistrate Judge Fox

for a report and recommendation for judgment on the pleadings. Judge Fox

issued the Report on May 5, 2020. (See generally Report). Judge Fox largely

agreed with Plaintiff in concluding, inter alia, that the ALJ had erred in failing

to apply the treating physician rule and had overlooked evidence of Plaintiff’s

documented back pain and extensive psychiatric treatment records and

medications. (See Report 14-20). Judge Fox recommended that: (i) Plaintiff’s

motion for judgment on the pleadings be granted and the matter remanded to

the Commissioner; and (ii) the Commissioner’s motion for judgment on the

pleadings be denied. (Id. at 20). The Commissioner did not object to the

Report.

      On August 3, 2020, the Court adopted in full the reasoning in Judge

Fox’s report, granted Plaintiff’s motion for judgment on the pleadings, and

denied the Commissioner’s motion for judgment on the pleadings. (Dkt. #24).




                                          3
     Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 4 of 9




Judgment was entered the same day (Dkt. #25), and the matter was remanded

to the Commissioner of Social Security for further administrative proceedings.

      On October 29, 2020, counsel for Plaintiff filed a motion for attorney’s

fees pursuant to 28 U.S.C. § 2412(d). (Dkt. #26). Specifically, counsel seeks

fees in the amount of $10,245.00. This figure represents 50 hours of work at

an attorney rate of $204 per hour 3 and 0.5 hours of work at a paralegal rate of

$90 per hour. Defendant objected to the fees component of the request,

claiming that the number of hours billed was excessive. (Def. Opp. 2-6).

                                       DISCUSSION

A.    Plaintiff’s Eligibility for a Fee Award

      Eligibility for a fee award under the EAJA requires: “(1) that the claimant

be a ‘prevailing party’; (2) that the Government’s position was not ‘substantially

justified’; (3) that ‘no special circumstances make an award unjust’; and

(4) pursuant to 28 U.S.C. § 2412(d)(1)(B), that any fee application be submitted

to the court within 30 days of final judgment in the action and be supported by

an itemized statement.” Commissioner, I.N.S. v. Jean, 496 U.S. 154, 158 (1990)

(quoting the EAJA); see generally Gomez-Beleno v. Holder, 644 F.3d 139 (2d

Cir. 2011) (applying Jean). The Court finds that all four factors are met.

      First, Plaintiff is a prevailing party. The Supreme Court has held that a

remand under sentence four of 42 U.S.C. § 405(g) is a final judgment that

qualifies a plaintiff for prevailing party status. See Shalala v. Schaefer, 509


3     Counsel’s affidavit requests 47.7 hours of attorney work at a rate of $204 per hour (Pl.
      Aff. ¶ 8), and the reply requests an additional 2.3 hours for time spent reviewing
      Defendant’s opposition and drafting the reply (Pl. Reply 6), for a total of 50 hours.

                                              4
      Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 5 of 9




U.S. 292, 301-02 (1993) (“[A] party who wins a sentence-four remand order is a

prevailing party.”). On August 3, 2020, the Court ordered a remand pursuant

to sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

That order has not been appealed. Thus, Plaintiff is a prevailing party.

      Second, “[t]he Government bears the burden of showing that its position

was ‘substantially justified,’ and to meet that burden, it must make a ‘strong

showing’ that its action was ‘justified to a degree that could satisfy a

reasonable person.’” Healey v. Leavitt, 485 F.3d 63, 67 (2d Cir. 2007) (quoting

Pierce v. Underwood, 487 U.S. 552, 565-66 (1988)). The Government does not

contest this point and thus concedes that Plaintiff is entitled to reasonable

attorney’s fees.

      Third, Plaintiff qualifies for an award of fees because his net worth is less

than $2,000,000.00, see 12 C.F.R. § 1071.103(b), and the Court is unaware of

any “special circumstances” that counsel against an EAJA award.

      Fourth, Plaintiff’s Motion was timely filed within thirty days of the

judgment becoming final and non-appealable, as required by 28 U.S.C.

§ 2412(d)(1)(B).

B.    “Reasonable” Fees

      1.     Applicable Law

      The EAJA provides for an award of “reasonable” fees and expenses. 28

U.S.C. § 2412(d)(2)(A). “The most useful starting point for determining the

amount of a reasonable fee is the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461


                                         5
      Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 6 of 9




U.S. 424, 433 (1983). Under the EAJA, a reasonable hourly rate “‘shall be

based upon prevailing market rates for the kind and quality of the services

furnished,” except that attorney’s fees are capped at $125 per hour unless the

court determines that a higher fee is justified due to an increase in the cost of

living or other special circumstances. 28 U.S.C. § 2412(d)(2)(A). Cost of living

adjustments may be made for inflation and calculated based upon the

corresponding Consumer Price Index (“CPI”) for each year in which services

were performed. See Kerin v. U.S. Postal Serv., 218 F.3d 185, 194 (2d Cir.

2000). 4

      A district court has broad discretion when determining the

reasonableness of attorney’s fees and may make appropriate reductions to the

fees requested. See Walker v. Astrue, No. 04 Civ. 891 (MAD), 2008 WL

4693354, at *5 (N.D.N.Y. Oct. 23, 2008) (citing Colegrove v. Barnhart, 435 F.

Supp. 2d 218, 221 (W.D.N.Y. 2006)). When it comes to determining the

amount to be awarded under the EAJA, a district court “need not ...

scrutinize[ ] each action taken or the time spent on it.” Aston v. Sec’y of Health

& Human Servs., 808 F.2d 9, 11 (2d Cir. 1986). However, in making its

determination, the district court should exclude hours that are not “reasonably

expended,” i.e., “hours that are excessive, redundant or otherwise

unnecessary.” Hensley, 461 U.S. at 434. Among other factors, courts have

considered the amount of time billed to particular tasks, the inclusion of time


4     Counsel for Plaintiff proffers a rate of $204, which, he states, reflects a 59.9%
      adjustment for the applicable cost of living increase as of April 2019. (Pl. Aff. ¶ 8).
      Defendant does not contest the reasonableness of this rate for this case.

                                                6
      Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 7 of 9




spent on clerical tasks, and the relative precision of the billing. See Titus ex rel.

N.M.C. v. Colvin, No. 12 Civ. 1056 (MAD) (VEB), 2014 WL 3534981, at *3

(N.D.N.Y. July 17, 2014) (collecting cases).

      District courts in the Second Circuit have recognized that, on average, an

attorney spends twenty to forty hours on routine social security cases. See,

e.g., Forrest v. Colvin, No. 15 Civ. 1573 (KPF), 2016 WL 6892784, at *3

(S.D.N.Y. Nov. 21, 2016); Titus, 2014 WL 3534981, at *3; Scott v. Astrue, No. 08

Civ. 910A, 2011 WL 32544, at *3 (W.D.N.Y. Jan. 5, 2011). That said, district

courts have “not hesitated ... to award attorney’s fees well in excess of the

routine twenty to forty hours where the facts of the specific case warrant[ ]

such an award.” Hiciano v. Apfel, No. 98 Civ. 4037 (DLC), 2002 WL 1148413,

at *2 (S.D.N.Y. May 29, 2002) (internal quotation marks omitted); accord

Stewart v. Comm’r of Soc. Sec., No. 12 Civ. 3121 (AJN), 2014 WL 2998530, at

*3 (S.D.N.Y. July 2, 2014). Factors that may justify a larger award include the

factual and legal complexities of the case, see Colegrove, 435 F. Supp. 2d at

220-21 (approving approximately 90 hours of work, due to the case’s

“complicated procedural history, and the substantive issues involved”); the size

of the administrative record, see id. at 220 (citing “size of the administrative

transcript (over 1,100 pages)” as a justification for a larger award); whether

counsel represented the plaintiff during the administrative proceedings, see

Barbour v. Colvin, 993 F. Supp. 2d 284, 291 (S.D.N.Y. 2014), and the efficacy of

the attorney’s efforts, see Borus v. Astrue, No. 09 Civ. 4723 (PAC) (RLE), 2012

WL 4479006, at *4 (S.D.N.Y. Sept. 28, 2012).


                                         7
     Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 8 of 9




      2.     Discussion

      The Court begins by placing to the side the issues that are not disputed.

Defendant does not dispute (i) the entitlement of Plaintiff’s counsel to

reasonable attorney’s fees and costs under EAJA, or (ii) the reasonableness of

the proffered rates. Instead, Defendant contests the number of hours billed,

which is in excess of the twenty-to-forty hour average Defendant refers to as a

“benchmark” for this Circuit. (Def. Opp. 3). The Court has reviewed the billing

submissions with care, and has determined that the hours are reasonable.

      The Court acknowledges that the legal issues implicated by this litigation

were not unusually complex. Even so, the record in this case was larger than

average — 1,113 pages — and counsel was required to scour that record in

order to make seven distinct arguments regarding errors made by the ALJ.

Since counsel did not personally represent Plaintiff at the administrative level, 5

the time required to review and familiarize himself with the case was

reasonably longer than if he had represented Plaintiff from the beginning.

Furthermore, counsel’s extensive experience would not substantially reduce

the time necessary to review the record and synthesize the information

contained therein into a comprehensive statement of facts and arguments with

citations to the record.

      Accordingly, the Court concludes that 50 hours of attorney time — 47.7

hours for work up to and including drafting the fee application plus 2.3 hours


5     A different member of counsel’s firm handled the administrative proceedings in this
      matter, and counsel denies “great familiarity with the record prior to filing the current
      civil action.” (Pl. Reply 4).

                                               8
     Case 1:19-cv-04001-KPF-KNF Document 31 Filed 12/14/20 Page 9 of 9




for drafting the reply to the Government’s opposition to the fee application —

and 0.5 hours of paralegal time were reasonable to provide effective

representation to Plaintiff during these proceedings. Cf. Daily v. Comm’r of Soc.

Sec., No. 18 Civ. 1080 (AT) (KNF), 2020 WL 1322528, at *3 (S.D.N.Y. Mar. 19,

2020) (awarding a total of 68.3 hours of attorney time on a case involving a

record of 903 pages); Cautillo v. Berryhill, No. 17 Civ. 1356 (KPF) (DCF), 2019

WL 1147598, at *4 (S.D.N.Y. Mar. 12, 2019) (awarding 43.90 hours of attorney

time and 13.10 hours of paralegal time in a case involving a record of 1,551

pages). The Court will not reduce the number of hours simply because they

exceed the average in this Circuit.

                                 CONCLUSION

      For the foregoing reasons, the Court awards attorney’s fees in the

amount of $10,245.00, comprising 50 hours of attorney time at a rate of $204

per hour and 0.5 hours of paralegal time at a rate of $90.00 per hour.

      The Clerk of Court is directed to terminate the motion at docket entry 26.

      SO ORDERED.

Dated: December 14, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        9
